UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

____________________________________

EDWARD BANKS, et al.,

                      Plaintiffs,

       v.                                            No. 1:20-cv-849 (CKK)

QUINCY BOOTH, in his official capacity
as Director of the District of Columbia
Department of Corrections, et al.,

                  Defendants.
____________________________________

                 REPORT SUBMITTED BY AMICUS CURIAE PURSUANT
                       TO APRIL 28, 2020 CONSENT ORDER

       Pursuant to the April 28, 2020 Consent Order issued in the above-captioned matter,

Amici, Grace M. Lopes and Mark Jordan, submit the following report for the Court’s

consideration.

I. INTRODUCTION

       On April 9, 2020 amici were appointed to provide specific information to the Court

regarding medical services and environmental health and hygiene at two detention facilities

operated by the District of Columbia Department of Corrections (“DOC”), the Central Detention

Facility (“CDF”) and the Correctional Treatment Facility (“CTF”). Pursuant to that order amici

provided information to the Court during an April 15, 2020 teleconference and in a written report

on April 18, 2020. On April 19, 2020, the Court issued an order granting plaintiffs’ request for a

Temporary Restraining Order (“TRO”) and requiring the defendants to take certain specified

actions. Thereafter, on April 28, 2020 amici were appointed to provide information to the Court
regarding certain matters related to the TRO, which concern the COVID-19 pandemic at the

CDF and the CTF. Following issuance of the April 28, 2020 order and using the same

methodology applied in their earlier review, amici collected and analyzed data obtained from site

visits at both facilities; conducted structured interviews with DOC managers, line staff, inmates,

and contractors; reviewed electronic health records; and analyzed multiple electronic datasets

extracted from information management systems maintained by the DOC or its contract services

providers.

       The April 28, 2020 order required amici to provide information to the Court by

answering five questions during an oral report to the Court on May 11, 2020, and four additional

questions in a written report required to be submitted by May 20, 2020. Accordingly, during a

teleconference with the Court and the parties on May 11, 2020, amici presented their findings

concerning the first five questions reflected in the order. This report supplements but does not

restate that presentation and summarizes amici’s responses to the remaining four questions

reflected in the order. In addition, this report explains the methodology amici relied upon to

conduct their assessment, addresses relevant background data regarding the facilities subject to

the assessment, and presents updated information concerning the prevalence of COVID-19 cases

at both the CDF and CTF.

       The defendants have continued to cooperate fully with amici’s requests for information.

DOC and contract staff at every level, as well as representatives from the Office of the Attorney

General, have continued to make themselves available on short notice, on every day of the week,

and well after traditional office hours. Data reports and other records have continued to be

produced on abbreviated timelines. Amici appreciate the efforts the defendants have continued to

make to facilitate their review.



                                                 2
II. METHODOLOGY

          Following the issuance of the April 28, 2020 order, amici conducted unannounced and

unescorted site visits on multiple shifts on May 7 and 8, 2020, at both the CDF and CTF,

respectively. In addition, amici conducted an unannounced and unescorted site visit at the CDF

during the PM shift on May 14, 2020. During the course of these site visits, amici visited

general population, maximum and medium security housing units, including housing units on

isolation, quarantine and non-quarantine status, special management and mental health units at

both facilities, and the CTF infirmary and urgent care clinic. Five housing units at the CDF (N-

1, NW-1, SW-3, SE-2 and N-2) and six housing units (C3A, C3B, SMUB, D2A, E4B, E4A) in

addition to the infirmary at the CTF were visited. The isolation unit at the CDF (N-2) was

visited on two separate dates. Observations in housing units included cells, dayrooms,

restrooms, supply storage areas, and shower facilities. At both facilities, medical units,

administrative offices, and visitor entry areas were visited.

          Structured in-person and/or telephone interviews were conducted with members of the

DOC executive management team, including the DOC Deputy Directors of Administration,

Operations, Programs and Case Management, and Professional Development and College and

Career Readiness; the DOC Medical Director; the Medical Director, Director of Nursing, and

other members of the Correctional Health Program at Unity Health Care, Inc. (“Unity”);1 the

CDF and CTF Warden and the Deputy Warden assigned to the CTF; and dozens of correctional

officers and supervisory correctional staff assigned to various posts throughout the facilities. In-

person interviews were also conducted, in groups and individually, with over 100 inmates on




1
    Unity provides medical services on a contractual basis to inmates at the CDF and CTF.

                                                          3
isolation, quarantine and non-quarantine status as well as in restricted housing units and in the

general population at both facilities.

        In addition to the information collected during site visits and from interviews, amici

requested and continued to receive access from the DOC to the electronic health records of

inmates confined at the CDF and CTF.2 Review and analysis of samples from these records has

been conducted and the results were presented during the May 11, 2020 teleconference. The

following data for both facilities were also obtained from the DOC and analyzed:


       Daily census data, including inmate housing assignments, for the period April 1, 2020 to
        May 14, 2020;
       Data related to sick call requests for the period April 19, 2020 to April 30, 2020;
       Data related to urgent care encounters for the period April 19, 2020 to April 30, 2020;
       Data related to all COVID-19 tests conducted on inmates housed at both facilities
        through May 14, 2020; and
       Open work orders for maintenance activities as of May 15, 2020.
    Data related to DOC correctional staffing levels was also reviewed and is addressed below.

III. BACKGROUND

        As described in amici’s April 18, 2020 report, the CDF is a multi-story, secure detention

center. At the time of the May 2020 site visits, population levels hovered at approximately 970,

a decrease relative to population levels at the time of the April site visits. The facility has 18

housing units, which are both single and double celled. Analysis of DOC housing data shows

that as of May 13, 2020, 59 percent of the inmates housed at the CDF were housed in single cells


2
  The team amici assembled for this stage of their work included two additional members. The majority of case
record reviews were conducted by Janet Maher, an attorney who has extensive experience in working in institutional
and health-care settings. Ms. Maher headed the Office of Corporation Counsel's Mental Health Division from 1992
to 2000, worked as Deputy General Counsel and Chief of Staff for the District's Child and Family Services Agency
from 2000 to 2007 and as DOJ Compliance Officer at Saint Elizabeths Hospital from 2007 to 2014. From 2013 to
her retirement in 2016, she headed the Hospital's Performance Improvement Department. She also has provided
consultative services to the Maryland and Pennsylvania behavioral health systems and to the Special Arbiter
appointed by the Superior Court in Jerry M. v. District of Columbia, Superior Court of the District of Columbia,
C.A. No. 1519-85. Case records were also reviewed by Brenda Foust, a senior paralegal with substantial experience
in similar institutional contexts.


                                                        4
and 41 percent were housed in cells with another inmate, which represents an increase in the

proportion of inmates housed in single cells compared with the previous month.3 As of May 18,

2020, DOC representatives reported that 41 cells at the CDF could not be occupied because of

maintenance issues. All cells at the CDF are “wet” cells, i.e., they have toilets and sinks.

Cellblocks are divided into two sides, and for most of the facility’s housing units, each side

contains two tiers with 20 cells per tier.4 Each cellblock tier of 20 cells has two showers, which

are shared by inmates housed in the unit and located in a common area. The CDF Culinary Unit,

which is operated by a contractor and up until April 11, 2020 employed inmate workers,

currently supports the food service program for both the CDF and the CTF.5

         At the time of the May 2020 site visits, 15 housing units were open and three were

closed. In contrast to the April 2020 site visits when there were only two quarantine units and

less than a handful of inmates on isolation status, of the 15 open housing units at the CDF, 10

were quarantine units and one was an isolation unit with 26 inmates who had tested positive for

COVID-19.6

         The CTF had a population of approximately 365 inmates at the time of the May site

visits, a decrease relative to the approximately 400 inmates confined there during the April site

visits. The facility has 27 housing units. In addition to the 26-room 40-bed infirmary, a limited

medical mobility unit can house up to 37 inmates. Eighteen housing units have a capacity of 50


3
  Amici previously reported that as of April 13, 2020 43 percent of inmates at the CDF were housed in single cells.
See Report Submitted by Amicus Curiae Pursuant to April 9, 2020 Consent Order, filed on April 19, 2020
[hereinafter Amici’s April 2020 Report] at 4.
4
  There are two exceptions: N-1 is a restrictive housing unit with 72 cells and NE-3 is a mental health step-down
unit with 36 cells.
5
  The CTF has a separate Culinary Unit that is responsible for that facility’s food service program. At the time of
the April and May site visits, the Culinary Unit at the CTF was closed due to a COVID-19 issue and it remains
closed. The closure of the CTF Culinary Unit has continued to place an evident strain on the food service program at
the CDF.
6
  The number of quarantine and isolation units is, of course, variable, as is the number of inmates assigned to those
housing units.

                                                         5
beds, four have a capacity of 96 beds, two have a capacity of 23 beds,7 and one has a capacity of

65 beds. According to DOC housing assignment records, as of May 13, 2020, consistent with

the levels reported in April, 95 percent of the inmates at the CTF were housed in single cells and

five percent were housed with another inmate. As of May 18, 2020, DOC representatives

reported that four cells at the CTF could not be occupied because of maintenance issues. With

the exception of eight housing units,8 all of the CTF’s housing units have wet cells. At the time

of amici’s May site visits, 11 housing units were closed and there was one quarantine unit.

There were no open isolation units.9 The four inmates who were confined at the facility on

isolation status were housed in the infirmary. The infirmary and all of the quarantine units that

were operating had wet cells. In contrast, during amici’s April site visits, the CTF had eight

quarantine housing units and three isolation housing units.10

        During the May 11, 2020 hearing, amici presented updated data regarding COVID-19 test

administration results at the CDF and CTF through May 6, 2020. Subsequent to that hearing,

amici obtained and analyzed data regarding COVID-19 testing data at both facilities through

May 14, 2020. This analysis indicates that during the two-month period from March 14, 2020 to

May 14, 2020, a total of 220 COVID-19 tests were administered to inmates at the CDF and 95

were administered to inmates at the CTF. Medical staff at the CDF ordered three additional

tests; however, the inmates refused testing and were assumed to be positive for the virus. At the

CDF, as of May 14, 2020, 121 inmates tested positive or were presumed to be COVID-19

positive and at the CTF 64 inmates tested positive.11 The seven-day average peak for positive



7
   Each of the two restrictive housing units can house up to 23 inmates.
8
   Three of the eight housings units that do not have toilets and sinks were open during the site visits.
9
   A closed housing unit was designated for inmates on isolation status, should the need arise.
10
   See Amici’s April 2020 Report at 5.
11
    See Ex. 1, Chart, COVID-19 Tests Administered at the CTF and CDF, by Date of Administration and Test
Result, March 14, 2020 – May 14, 2020. The results of one COVID-19 test was pending as of May 17, 2020.

                                                       6
COVID-19 test results at the CTF was April 5 and April 6, 2020 (an average of five positive test

results per day) whereas the peak for positive COVID-19 test results at the CDF was

approximately two weeks later, on April 18, 2020 (an average of 5.86 positive test results).12 At

the CTF there have been three positive test results out of 12 administered in the approximately

one-month period between April 16, 2020 and May 14, 2020. At the CDF, inmates continued to

test positive during the first two weeks of May, albeit in lower numbers than during the mid- to

late-April peak.

         The COVID-19 pandemic has presented formidable challenges for the defendants and has

had a significant impact on operations at both the CDF and the CTF. Many of these challenges

are the result of decreases in correctional officer and supervisory correctional staffing levels on

many shifts at both facilities, which appear in large part to be attributable to decreases in DOC

workforce members who are available for duty.13

         In order to assess available staffing levels, amici obtained a copy of the official DOC

record that reflects every funded correctional officer and supervisory correctional position in the

agency. According to this document, which is referred to as the “Schedule A,” as of May 9,

2020, the DOC had a total of 994 correctional staff positions. Of the 994 positions, 844 were

correctional officer positions, 93 were lead correctional officer positions, and 57 were

supervisory correctional officer positions.14



12
   Peaks were measured using seven-day averages of positive COVID-19 test results. See Ex. 2, Table, COVID-19
Test Data, by Facility, by Date, and Seven-Day Average of Positive Test Results, March 14, 2020 – May 14, 2020.
13
   Other factors related to the pandemic also have affected staffing levels at both facilities. For example, since
approximately mid-March, correctional staff assigned to both facilities have been deployed to external posts in
hospitals. This type of assignment is staff intensive, requiring two correctional officers to supervise each
hospitalized inmate. At its peak, DOC managers reported that there were as many as 11 inmates in DOC custody at
hospitals, which created a need to fill 22 external posts on each shift with correctional officers. This increase in
demand for correctional officers placed additional strain on the already diminished workforce.
14
   The Schedule A is maintained by the agency’s independent chief financial officer, and reflects every funded
position allocated to the agency.

                                                         7
         Because the Schedule A does not include work availability status nor work assignment

location, amici obtained that data from DOC executives. These data were not consistent with the

data reflected in the Schedule A.15 For the purposes of analyzing staff availability for duty,

amici relied upon the data provided by DOC executives. According to that data, 20 percent of

the 925 correctional officers and supervisory correctional officers employed by the agency were

unavailable for duty.16 At the CDF, 21 percent (118 of 568 assigned correctional staff) were

unavailable, and at the CTF, 19 percent (52 of 279 assigned correctional staff ) were

unavailable.17 These calculations do not include budgeted, but unfilled correctional officer and

correctional supervisory positions (i.e., vacant positions). According to the Schedule A, as of

May 9, 2020, the DOC had 51 funded, vacant correctional positions. When these 51 vacant

positions are added to the reported number of correctional staff who are not available for duty,

the percentage of positions in the correctional workforce that were either unfilled or filled by

staff unavailable for duty is 24 percent.

         According to CDF and CTF management, numerous correctional staff have returned to

work in the past week, which has made staffing shortages less acute. Particularly at the CTF,

where the inmate population is low and numerous housing units are closed, it appears staffing

shortages are not having as severe an impact as was evident in the recent past.




15
   The Schedule A reflects a total of 943 filled correctional officer and supervisory correctional officer positions.
Data provided by DOC executive staff reflected a total of 925 filled positions.
16
   Reasons staff may be unavailable for duty include the following: workers’ compensation, military leave, family
leave, extended sick leave, absent without leave, and quarantine status following close contact with an individual
known to have COVID-19.
17
   Ex. 3, Table, Correctional Officer and Supervisory Correctional Officer Staff Availability, by Assignment
Location, as of May 12, 2020. The Table also reflects that 17 percent of correctional staff assigned to the Central
Cell Block and 35 percent of correctional staff assigned to the Transportation Unit were unavailable for duty.

                                                           8
IV. FINDINGS

       This section provides additional information related to two of the five questions in the

April 28, 2020 Consent Order that were addressed during the May 11, 2020 teleconference. As

contemplated by the order, the narrative provided does not restate amici’s May 11, 2020

presentation to the Court. Amici’s more comprehensive responses to the remaining four

questions delineated in the order are also set forth below.

       A.      Supplement to May 11, 2020 Oral Report

       As noted above, the April 28, 2020 Consent Order required amici to report orally on their

answers to five specified questions during the May 11, 2020 teleconference. Supplemental

information regarding questions one and three is summarized below.

Question One: How are residents on non-quarantine units able to access medical care,
including reporting symptoms of COVID-19 to medical staff?

       During the May 11, 2020 hearing, amici described significant barriers to access to health

care that exist for inmates on non-quarantine housing units, including the absence of independent

access to sick call request forms (i.e., inmates must request sick call request forms from

correctional offices) and current policy that limits out-of-cell time to one hour daily. Amici

reported that in practice at the CDF many inmates were not receiving one hour of out-of-cell

time daily on a consistent basis and that at times several days elapsed before they were offered

any out-of-cell time. Moreover, at the CDF, the combination of staffing limitations, population

levels in housing units, and efforts to limit the number of inmates out of their cells at one time

have resulted in out-of-cell time being conducted around the clock. This results in some inmates

being offered out-of-cell time in the middle of the night. As explained in more detail below,

these practices have limited the opportunities for inmates on non-quarantine units to access

health care.

                                                  9
           On May 8, 2020, the defendants provided amici with a document that describes the

following six processes through which inmates can access medical care currently at both

facilities:18 1) sick call; 2) enhanced access in sick call clinic; 3) urgent care clinic; 4) chronic

care clinic; 5) quarantine housing unit monitoring; and 6) medical emergencies. Most inmates

on non-quarantine housing units who want to access medical care for non-emergent medical

conditions at both the CDF and the CTF rely on the sick call process. As implemented by the

DOC, this process requires inmates to request sick call forms19 from correctional officers and to

submit those forms to health care staff through designated collection boxes on the housing

units.20

           As noted above, because inmates do not have independent access to the sick call forms,

they must request them from the correctional staff, complete them, and submit them during out-

of-cell time. During the April and May site visits, amici found that sick call forms were not

readily available at both facilities, in all housing units, on a consistent basis. Given the

limitations on out-of-cell time, particularly at the CDF, lack of an independent means for

requesting sick call, and inconsistencies in the availability of the sick call forms at both facilities,

the sick call process does not provide reliable, timely access to health care for inmates on non-

quarantine housing units.21


18
   See Ex. 4, May 8, 2020 e-mail from Eric Glover, General Counsel, District of Columbia Department of
Corrections, to Grace M. Lopes, with attached untitled document describing six methods by which inmates in all
housing units can access medical care.
19
   See, e.g., Ex. 5, District of Columbia Department of Corrections Central Detention and Central Treatment
Facilities, Sick Call Request Form.
20
   The collection boxes are locked and a key to the boxes is only issued to health care staff. According to Unity’s
health care managers, a nursing assistant or nurse collects the sick call forms from the boxes on a daily basis. The
forms are reviewed and triaged for urgency by a nurse. Urgent requests are referred to advanced care providers in
the urgent care clinic on an expedited basis and routine requests are expected to be scheduled for sick call on the
calendar day following collection of the request form. A nursing sick call triage protocol, which addresses certain
COVID-19 symptoms, was issued on May 5, 2020 and is included in the Appendix to this report. See Ex. 6, Unity
Health Care, Inc., Sick Call Triage, May 5, 2020.
21
   During the May 11, 2020 hearing, amici reported on the timeliness of the sick call process and noted the
possibility of including in this report an analysis addressing whether sick call encounters were responsive to the

                                                         10
        In the defendants’ May 8, 2020 submission, they report that since April 13, 2020, medical

staff have been providing enhanced access to sick call, including sick call providers “going out to

the [housing unit] tiers and seeing if there are any residents not on the [sick call] schedule who

need to be seen that day.”22 This type of process would provide an opportunity for inmates

locked in their cells to communicate health problems directly to medical staff on a daily basis,

and mitigate the current barriers to accessing medical care for inmates on non-quarantine

housing units. During the May 7 and May 8, 2020 site visits, amici could not verify through

interviews with inmates and staff that this process is being implemented on non-quarantine

housing units.

        During a May 15, 2020 telephone interview, a DOC manager explained initiatives to

bolster the sick call process that the defendants expected to implement on May 18, 2020,

including the daily collection and triage of sick call requests forms by 11:00 a.m. and the

scheduling of same-day sick call appointments. The manager reported that sick call request

forms would be modified to include COVID-19-like symptoms and date stamped prior to

distribution by medical staff on a daily basis in an effort to promote more accurate tracking of

submission and response timelines.23 While these measures may improve certain aspects of the

sick call process for those able to submit request forms, they do not address the barriers

accessing sick call that are identified in this report for inmates on non-quarantine units.

        The other processes outlined in the defendants’ May 8, 2020 submission do not directly

address the health care access issues experienced by inmates on non-quarantine units. For


issues inmates listed on sick call request forms. In light of time constraints, amici were unable to conduct a
comprehensive qualitative analysis of an adequate sample of sick call requests relevant to this issue and thus this
matter is not addressed herein.
22
   See Ex. 4, supra note 18, Attachment at 1.
23
   The manager stated that periodically sick call request forms are found in a collection box for inmate grievance
forms. Thus, DOC staff responsible for collecting inmate grievance forms have been asked to identify any sick call
request forms that may have been incorrectly submitted and immediately transmit those forms to the medical staff.

                                                        11
example, access to the urgent care clinic is dependent upon the intervention of the correctional

staff and the availability of escort staff to accompany an inmate to the medical clinic.

Furthermore, chronic care clinics are applicable only to those inmates who have been diagnosed

with chronic health conditions. These clinics generally occur at one, two, or three-month

intervals, and do not lend themselves to reporting health conditions that may arise between

scheduled appointments.

Question Three: Is the DOC providing consistent and reliable access to legal calls,
personal telephone calls, running water, daily showers, and clean clothing and clean linens
to all inmates in isolation status?

         During the May 11, 2020 hearing, in response to questions from the Court and counsel,

amici were unable to confirm cleaning practices applicable to the telephones that are made

available to inmates on rolling carts in the infirmary and isolation units and to telephones used

for inmate legal calls in the offices of case managers. Subsequent review of interview and

observation notes as well as a follow-up site visit conducted on May 14, 2020 indicate that the

expectation is for the telephone on the rolling cart in the isolation units and infirmary to be

cleaned by detail inmates after each inmate uses the telephone, and if detail inmates are not out

of their cells, by the correctional staff.24 Amici have not had the opportunity to determine

cleaning practices applicable to the telephones inmates use in the offices of case managers.

         B. Questions Six through Nine

Question Six: Have DOC staff received training on properly fitted PPE, disposal of PPE,
and operations of non-touch, infrared thermometers?




24
   Amici have been informed that the detail inmates who perform cleaning functions in the isolation units are
inmates who are housed on that unit who have tested positive for COVID-19. Correctional staff report they select
the inmates to be part of the detail cohort in the isolation units after conferring with the medical staff about whether
the inmate is medically fit to perform the job.

                                                           12
         The defendants report that beginning on April 27, 2020 all DOC staff and food service

contractors were required to participate in a mandatory training program addressing the proper

donning, doffing and disposal of personal protective equipment (“PPE”).25 The training, which

was developed by staff in the DOC Center for Professional Development and Learning in

consultation with the agency’s infection control specialist, was offered on-line through “Bridge,”

the DOC’s online professional development platform,26 as well as through written materials that

were distributed to staff at both facilities.27 The defendants report that 91 percent of the DOC

workforce available for duty participated in the mandatory training as of May 19, 2020.28 In

addition to this training program, relative to the signage amici observed during the April site

visits, the defendants have increased the number of informational signs addressing the use of

PPE, including donning, doffing and disposal, throughout the CDF and CTF. The defendants

also provided online training to correctional staff regarding the use of non-touch infrared

thermometers; however, DOC managers have explained that the training was intended merely to

familiarize those staff with the operation of the thermometers and there was no expectation that

correctional staff would conduct temperature checks on inmates, staff, or visitors.

         The defendants report that on April 30, 2020 the DOC made an emergency request

through a District-wide COVID-related emergency funding process, to fit test 150 DOC

employees for N-95 respirators and train an additional 20 DOC employees to serve as fit testers.

This funding has not yet been forthcoming. As an adjunct to this initiative, on May 5, 2020, a

representative from DC Fire-EMS fit tested an initial cohort of 40 DOC staff for N-95


25
   See Ex. 7, Open Letter to All Employees from Director Quincy L. Booth, April 27, 2020, Mandatory Training: IR
Thermometer and Personal Protective Equipment.
26
   See Ex. 8, “Wearing Personal Protection Equipment,” On-Line Training for DOC Staff.
27
   See Ex. 9, Wearing Personal Protective Equipment Training, Handout.
28
   This calculation is consistent with amici’s independent review of training data that the defendants have provided.
Amici also analyzed specifically the percentage of the correctional staff who completed the training, which was 87
percent.

                                                         13
respirators. Staff members with duty assignments that present the greatest risk of exposure were

selected for this initial testing. Two of the 40 staff members received training in how to conduct

fit testing on DOC staff. The defendants anticipate that the two trained fit testers will work with

the 20 additional staff members the DOC hopes to train to fit test the balance of the DOC

workforce and thereafter conduct annual fit testing. As of May 18, 2020, the DOC’s emergency

funding request remained pending and unresolved.

Question Seven: Has the DOC retained a registered sanitarian to oversee the
environmental health and safety programs?

        The defendants report that efforts are underway to hire a full-time sanitarian at the DOC.

The position has been established and on May 18, 2020 the agency received authorization to post

the position vacancy. Effective May 18, 2020, on an interim basis until a sanitarian can be

employed by the agency, the defendants report that the DOC has retained the services of a

vendor to perform the following services related to environmental health and safety:29

1) conduct an audit of environmental conditions in the CDF and the CTF, make findings,

develop recommendations and formulate a corrective action plan; 2) develop a COVID-19

cleaning protocol for the DOC’s cleaning contractor to implement; and 3) provide oversight for

a defined period to the DOC’s on-site cleaning contractor to ensure that the protocol is

followed.30 The task order is for an initial period of three months and includes three, one-month

option periods. The services of a registered sanitarian to oversee the DOC environmental health

and safety program are not required by the task order; however, DOC management reports that


29
   Ex. 10, Task Order Agreement No. CW82753, with Attachment A, Statement of Work. The version of the Task
Order that defendants submitted to amici on May 19, 2020 is unsigned and undated; however, DOC executives
informed amici that work under the contract began on May 18, 2020.
30
   The task order specifies that following implementation of the cleaning protocol, the vendor will have no fewer
than two personnel on site at the CDF and CTF to “shadow the onsite cleaning contractor” for not more than ten
eight-hour days. See Ex. 10, Attachment A at 2, supra note 29. The task order also provides for two “follow up
monthly COVID-2 inspections” and requires the vendor to submit additional recommendations “to ensure the
recommended protocols are sustainable beyond the contract term.” Id.

                                                        14
the vendor will provide a team of two sanitarians to perform on-site oversight and inspections

related to the COVID-19 cleaning protocol during the period of the service agreement.

Question Eight: Has the DOC contracted for professional cleaning services on the secure
side of the facility?

         On May 12, 2020 the District finalized a 90-day emergency contract with Rock Solid

District Group, LLC, for comprehensive hazardous materials environmental cleaning services

related to the SARS-CoV-2 (COVID-19) pandemic at the CDF.31 The contract provides for

environmental HAZMAT-level cleaning services on the secure and non-secure sides of the

facility, including the common areas of all housing units.32 The defendants report that a virtually

identical emergency contract was finalized this week with a different contractor for services at

the CTF. Amici has requested but not obtained a contract reflecting service delivery at the

CTF.33

Question Nine: Has the DOC consulted with public health professional[s] regarding
strategies to strengthen the COVID-19-related education program for both staff and
inmates; if so, has the DOC implemented those education program strategies?

         According to DOC management, the agency developed certain educational materials

related to COVID-19, which they transmitted for review and comment to staff in the District of

Columbia Department of Health’s epidemiology division on May 9, 2020. These materials

include frequently asked questions, and information regarding personal protective equipment.

Some of the materials are intended to be distributed to staff only and others are intended for both

inmates and staff. As of May 15, 2020, the DOC had received some substantive feedback from

the epidemiology staff at DOH and anticipated receiving additional feedback in the near term.


31
   See Ex. 11, Contract No. DCAM-20-NC-EM-0079A, effective May 12, 2020.
32
   See Ex. 12, Areas of Responsibility for Cleaning Crew [Central Detention Facility].
33
   The defendants provided amici with a copy of a contract reported to cover the CTF; however, while it appears
this was a drafting error, the document that was submitted addresses HAZMAT-level cleaning services at the CDF
and not the CTF.

                                                       15
The DOC plans to revise the educational materials they have developed based on the feedback

that is received from DOH epidemiologists and thereafter distribute these materials, as

applicable, to staff and inmates.

        DOC representatives report that they have an inventory of 350 computer tablets, onto

which they load educational and other materials for inmates who participate in specialized

programs. These tablets now include health information related to COVID-19. The agency

recently received approval to procure 1000 additional tablets on an expedited timetable. It is

anticipated that these tablets will be distributed to inmates at both the CDF and CTF. The

defendants contemplate including the educational materials that are the subject of ongoing

review by DOH on the tablets.

        Observations and discussions with inmates and DOC staff during the May site visits

underscore the critical need for intensified educational efforts related to COVID-19, including

the importance of consistently and properly wearing personal protective equipment and when

testing for the virus is indicated.


V.      CONCLUSION

        Since amici’s April 19, 2020 report, the impact of COVID-19 at the CDF and CTF has

changed significantly. While the COVID-19 outbreak began at the CTF in late-March 2020 and

spread rapidly among the population housed there, beginning in mid-April 2020 the number of

new cases at the CTF declined to very low levels. In contrast, the CDF was impacted by

COVID-19 for the first time during the second week of April 2020, when the novel coronavirus

began its spread during the subsequent five-week period to over 120 inmates and an

indeterminate number of staff. At both facilities, by mid-May 2020, the rate of new COVID-19

cases had dropped significantly from peak levels.

                                                16
        DOC management and its contracted health care agency have begun the process of

implementing improvements to the medical and environmental health programs to contain and

mitigate the effects of the COVID-19 outbreak at the two facilities. Medical staff routinely

monitor and assess inmates housed on quarantine and isolation housing units; however, access to

medical care for inmates on non-quarantine housing units has been limited due, in large part, to

lack of independent access to health care providers coupled with inmates confined to their cells

for extended time periods.

        DOC representatives report that an enhanced sick call process has been implemented

involving sick call providers walking housing unit tiers to ask inmates directly if they have

health issues they would like medical staff to address. However, during the May 2020 site visits,

neither inmates nor housing unit staff could verify that this process has been implemented.

Such a process, if consistently implemented, would provide inmates who are confined on non-

quarantine housing units much greater access to health care than they currently have. DOC

representatives have indicated that they are making additional changes to the sick call system to

address the timeliness of responses to sick call requests. While these changes may result in

improvements, it does not appear that these changes will address the barriers that amici have

identified.

        Since amici’s April 2020 site visits, personal protective equipment has been made much

more widely available to inmates and staff at the CDF and CTF and most staff have been trained

on proper donning, doffing and disposal procedures. As addressed in this report, there is a need

for continued emphasis on the importance of consistently and properly wearing personal

protective equipment for inmates and staff alike. Fit testing of N-95 respirators has begun for




                                                17
DOC staff with the greatest exposure risk and there are short and long-term plans to fit test the

remainder of the DOC correctional workforce.

       The DOC has received authorization to hire a sanitarian to oversee the environmental

health and safety program at both facilities. Until that individual is employed, the agency has

retained a professional environmental consulting firm to provide specified services related to

environmental health, including the development of a COVID-19 cleaning protocol.

Furthermore, the DOC has contracted for professional and specialized cleaning services on the

secure and non-secure sides of both facilities.

       The efforts described above have the potential to reduce the spread and impact of

COVID-19 at the CDF and CTF. During this period that the DOC is responding to the COVID-

19 outbreak, inmates and staff alike are feeling the consequences acutely. For inmates, social

distancing, quarantine, and medical isolation practices have resulted in prolonged periods of

severely restrictive confinement, isolation, and idleness. Inmates express anger and frustration at

being required to spend extended periods in their cells and fear at the prospect of contracting

COVID-19. There is a need to provide ongoing support and opportunities for inmates to engage

in constructive activities as well as to provide inmates with continuing education about COVID-

19 and how to prevent its spread.

       The effectiveness of the DOC’s response continues to depend on the efforts of staff

working in the facilities each day. The correctional workforce is currently diminished due to

large numbers of staff being unavailable for duty and many housing units operate short staffed.

Members of the correctional staff have consistently told amici that they are exhausted from

working long hours under very stressful working conditions, which may include exposure to the

novel coronavirus and in some instances the need to wear full PPE for extended time periods. It



                                                  18
is important to continue to reinforce for staff the essential role that they play in controlling the

spread of the virus and the methods they should employ to minimize the risk of contracting or

spreading COVID-19. The significant contribution of DOC staff members during this public

health emergency should be recognized and they should be provided with the necessary supports

to perform their duties.

       Amici are available to answer any questions the Court or the parties have about the

matters addressed in this summary report.




                                                       Respectfully submitted,



                                                       /s/_Grace M. Lopes_______
                                                       Amicus Curiae
                                                       Grace M. Lopes
                                                       Bar No. 358650
                                                       Executive Director
                                                       Rising for Justice
                                                       901 4th Street, N.W., Suite 6000
                                                       Washington, D.C. 20001
                                                       202-607-2224
                                                       gmlopes@risingforjustice.org

                                                       Mark Jordan
                                                       mark@markjordan.consulting
                                                       1220 19th Street, N.W.
                                                       Suite 500
                                                       Washington, D.C. 20036
May 20, 2020                                           202-525-6732
Washington, D.C.




                                                  19
                          INDEX TO EXHIBITS


Exhibit 1    Chart, COVID-19 Tests Administered at the CTF and CDF, by Date of
             Administration and Test Result, March 14, 2020 – May 14, 2020

Exhibit 2    Table, COVID-19 Test Data, by Facility, by Date, and Seven-Day
             Average of Positive Test Results, March 14, 2020 – May 14, 2020

Exhibit 3    Table, Correctional Officer and Supervisory Correctional Officer Staff
             Availability, by Assignment Location, As of May 12, 2020

Exhibit 4    May 8, 2020 e-mail from Eric Glover, General Counsel, District of
             Columbia Department of Corrections, to Grace M. Lopes, with attached
             untitled document describing six methods by which inmates in all housing
             units can access medical care

Exhibit 5    District of Columbia Department of Corrections Central Detention and
             Central Treatment Facilities, Sick Call Request Form

Exhibit 6    Unity Health Care, Inc., Sick Call Triage, May 5, 2020

Exhibit 7    Open Letter to All Employees from Director Quincy L. Booth, April 27,
             2020, Mandatory Training: IR Thermometer and Personal Protective
             Equipment

Exhibit 8    “Wearing Personal Protective Equipment ,”On-line Training for DOC
             Staff

Exhibit 9    Wearing Personal Protective Equipment Training, Handout for DOC
             Staff

Exhibit 10   Task Order Agreement No. CW82753, with Attached A, Statement of
             Work

Exhibit 11   Contract No. DCAM-20-NC-EM-0079A, effective May 12, 2020

Exhibit 12   Areas of Responsibility for Cleaning Crew [Central Detention facility].
EXHIBIT 1
                                            0
                                                5
                                                    10
                                                         15
                                                              20
                                                                                                                                        25
                                  Refused
                                3/15/2020
                                3/17/2020
                                3/19/2020
                                3/21/2020
                                3/23/2020
                                3/25/2020
                                3/27/2020
                                3/29/2020
                                                                                             Positive Tests


                                3/31/2020
                                                                                             Negative Tests


                                 4/2/2020
                                 4/4/2020
                                 4/6/2020
                                 4/8/2020
                                                                                                               = 31
                                                                                                               = 64




                                4/10/2020
                                4/12/2020




                          CTF
                                4/14/2020
                                4/16/2020
                                4/18/2020
                                4/20/2020
                                4/22/2020




Positive Tests
                                4/24/2020
                                4/26/2020
                                                                                       Total Tests During Period Administered at CTF = 95




                                4/28/2020
                                4/30/2020
                                 5/2/2020
                                 5/4/2020
                                 5/6/2020
                                 5/8/2020
                                5/10/2020
                                5/12/2020




Presumed Positive Tests
                                5/14/2020
                                3/14/2020
                                3/16/2020
                                3/18/2020
                                3/20/2020
                                3/22/2020
                                3/24/2020
                                                                                                                                                                         March 14, 2020 - May 14, 2020




                                3/26/2020




Negative Tests
                                3/28/2020
                                                                         Positive Tests

                                                                         Negative Tests




                                3/30/2020
                                                                         Pending Results




                                 4/1/2020
                                 4/3/2020
                                 4/5/2020
                                 4/7/2020
                                                                                             = 1




                                 4/9/2020
                                                                                             = 101
                                                                                             = 118




Pending Results
                                4/11/2020
                                4/13/2020
                          CDF




                                4/15/2020
                                4/17/2020
                                4/19/2020
                                4/21/2020
                                4/23/2020
                                                                                                                                             COVID-19 Tests Administered at the CTF and CDF, by Date of Administration and Test Result




                                4/25/2020
                                4/27/2020
                                                                   Total Tests During Period Administered at CDF = 223




                                4/29/2020
                                                                         Presumed Positive = 3 (Inmates Refused Test)




                                 5/1/2020
                                 5/3/2020
                                 5/5/2020
                                 5/7/2020
                                 5/9/2020
                                5/11/2020
                                5/13/2020
EXHIBIT 2
                                  COVID-19 Test Data, by Facility, by Date, and Seven Day Average of Positive Test Results
                                                               March 14, 2020 - May 14, 2020




                 Positive Tests    Presumed     Negative Pending Grand             Seven Day
                                    Positive     Tests   Results Total             Average of
                                     Tests                                        Positive Test
Row Labels                                                                          Results
  CTF                 64                           31                  95
     Refused
     3/14/2020
     3/15/2020                                      1                   1
     3/16/2020
     3/17/2020                                                                        0.00
     3/18/2020                                                                        0.00
     3/19/2020                                      1                   1             0.00
     3/20/2020                                                                        0.00
     3/21/2020                                                                        0.00
     3/22/2020                                                                        0.14
     3/23/2020                                                                        0.57
     3/24/2020                                                                        0.57
     3/25/2020         1                                                1             0.86
     3/26/2020         3                                                3             1.00
     3/27/2020                                                                        1.29
     3/28/2020         2                                                2             1.71
     3/29/2020         1                                                1             1.57
     3/30/2020         2                                                2             1.43
     3/31/2020         3                            1                   4             2.00
     4/1/2020                                                                         1.71
     4/2/2020          2                            1                   3             3.00
     4/3/2020          4                            1                   5             4.00
     4/4/2020                                       2                   2             4.57
     4/5/2020         10                                               10             5.00
     4/6/2020          9                            2                  11             5.00
     4/7/2020          7                                                7             4.86
     4/8/2020          3                                                3             4.86
     4/9/2020          2                            6                   8             3.86
     4/10/2020         3                            1                   4             2.71
     4/11/2020                                      1                   1             2.00
     4/12/2020         3                            2                   5             1.71
     4/13/2020         1                                                1             1.71
     4/14/2020         2                                                2             1.29
     4/15/2020         1                                                1             1.29
     4/16/2020         2                            3                   5             0.86
     4/17/2020                                      1                   1             0.71
     4/18/2020                                                                        0.43
     4/19/2020                                                                        0.29
     4/20/2020                                                                        0.00
     4/21/2020                                                                        0.00
     4/22/2020                                      1                   1             0.00
     4/23/2020                                                                        0.00
     4/24/2020                                      1                   1             0.00
     4/25/2020                                                                        0.00
     4/26/2020                                                                        0.00
     4/27/2020                                      1                   1             0.00
     4/28/2020                                                                        0.14
     4/29/2020                                                                        0.14
     4/30/2020                                      1                   1             0.14
     5/1/2020          1                                                1             0.14
     5/2/2020                                       1                   1             0.14
     5/3/2020                                       1                   1             0.14
     5/4/2020                                                                         0.14
     5/5/2020                                                                         0.00
     5/6/2020                                                                         0.00
     5/7/2020                                       1                   1             0.00
     5/8/2020                                       1                   1             0.00
     5/9/2020                                                                         0.14
     5/10/2020                                                                        0.29
     5/11/2020                                                                        0.29
     5/12/2020         1                                                1
     5/13/2020         1                                                1
    5/14/2020
                       COVID-19 Test Data, by Facility, by Date, and Seven Day Average of Positive Test Results
                                                    March 14, 2020 - May 14, 2020




  CDF            118         3          101         1       223
     Refused                 3                               3
     3/14/2020
     3/15/2020
     3/16/2020
     3/17/2020                                                             0.00
     3/18/2020                                                             0.00
     3/19/2020                                                             0.00
     3/20/2020                                                             0.00
     3/21/2020                                                             0.00
     3/22/2020                                                             0.00
     3/23/2020                                                             0.00
     3/24/2020                                                             0.00
     3/25/2020                                                             0.00
     3/26/2020                                                             0.00
     3/27/2020                                                             0.00
     3/28/2020                           1                   1             0.00
     3/29/2020                           1                   1             0.00
     3/30/2020                           2                   2             0.00
     3/31/2020                           2                   2             0.00
     4/1/2020                                                              0.00
     4/2/2020                                                              0.00
     4/3/2020                                                              0.00
     4/4/2020                                                              0.00
     4/5/2020                            2                   2             0.14
     4/6/2020                            2                   2             0.29
     4/7/2020                            2                   2             0.43
     4/8/2020    1                       1                   2             0.57
     4/9/2020    1                       1                   2             0.57
     4/10/2020   1                                           1             0.86
     4/11/2020   1                       1                   2             1.14
     4/12/2020                           9                   9             2.71
     4/13/2020    2                                          2             3.00
     4/14/2020    2                                          2             3.57
     4/15/2020   12                      9                  21             4.71
     4/16/2020    3                                          3             4.86
     4/17/2020    5                      2                   7             5.14
     4/18/2020    9                      4                  13             5.86
     4/19/2020    1                                          1             4.71
     4/20/2020    4                      1                   5             5.57
     4/21/2020    7                      2                   9             5.43
     4/22/2020    4                      6                  10             4.71
     4/23/2020    9                      3                  12             5.00
     4/24/2020    4                      1                   5             5.00
     4/25/2020    4                      3                   7             4.57
     4/26/2020    3                      1                   4             4.86
     4/27/2020    4                                          4             3.71
     4/28/2020    4                      3                   7             3.57
     4/29/2020    6                      2                   8             3.43
     4/30/2020    1                      2                   3             3.00
     5/1/2020     3                      6                   9             2.86
     5/2/2020     3                      4                   7             2.57
     5/3/2020                                                              2.00
     5/4/2020    3                       5                    8            2.57
     5/5/2020    2                       2                    4            3.29
     5/6/2020    2                       3                    5            3.00
     5/7/2020    5                       3                    8            3.00
     5/8/2020    8                       2                   10            2.86
     5/9/2020    1                       3                    4            2.71
     5/10/2020                           1                    1            2.43
     5/11/2020   2                       3                    5            1.71
     5/12/2020   1                       3                    4
     5/13/2020                           3                    3
     5/14/2020                                      1         1
Grand Total      182         3          132         1       318
EXHIBIT 3
     Correctional Officer and Supervisory Correctional Officer Staff Availability, by Assignment Location
                                            As of May 12, 2020
                                        Work Status
                     Available for Duty         Unavailable for Duty            TOTAL      PERCENTAGE
    Location        Number      Percentage    Number         Percentage

CDF                   450         79.23%           118            20.77%          568         100.00%
CTF                   227         81.36%           52             18.64%          279         100.00%
CCB                   39          82.98%            8             17.02%           47         100.00%
Transportation        20          64.52%           11             35.48%           31         100.00%
Grand Total           736         79.57%           189            20.43%          925         100.00%
EXHIBIT 4
From: Glover, Eric (DOC) 
Sent: Friday, May 8, 2020 9:06 AM
To: Grace Lopes 
Cc: Saindon, Andy (OAG) ; Mark Jordan 
Subject: RE: Time-Sensitive Data Requests -- Banks v. Booth

Grace,

Attached is a worksheet describing the six paths to medical treatment for residents at DOC. Thank you and have a
good weekend.

Regards,

Eric S. Glover
General Counsel
District of Columbia
Department of Corrections
2000 14th Street, 7th Floor
Washington, D.C. 20009
Phone: (202) 671-0088
Office Cell: (202) 286-8736
Fax: (202) 671-2514




Confidentiality Notice: This message is being sent by or on behalf of a lawyer. It is intended exclusively for the
individual or entity to which it is addressed. This communication may contain information that is proprietary,
privileged or confidential, or otherwise legally exempt from disclosure. If you are not the named addressee, you are
not authorized to read, print, retain, copy, or disseminate this message or any part of it. If you have received this
message in error, please notify the sender immediately by email and delete all copies of the message.

Metadata: This email transmission and any accompanying material may contain embedded metadata. Any included
metadata is confidential or privileged information and is not intended to be viewed by a non-client recipient.
   Residents in all housing units are able to access medical care on all housing units via six
   processes outlined as follows:
1. Sick Call- Sick call requests are collected daily by nursing staff, where they are date
   stamped, then triaged according to Unity’s “Sick Call Triage” policy. The slips are then
   given to the unit clerk/medical assistant who schedules the resident’s appointment. This
   scheduling process is trackable in the Electronic Medical Record (EMR). If the nature of
   the sick call request is not urgent or symptom-based, the resident might be assessed after
   48 hours depending on the nature of the concerns. After the unit clerk/medical assistant
   schedules the appointment, the sick call slip is scanned into the EMR within 24 hours (and
   the hard copy is shredded for HIPAA compliance). Occasionally residents place their sick
   call slips in the resident grievance box or in the mail, which can cause the slip to be delayed
   in arriving to the nursing triage areas. Date-stamping the sick call slip, scheduling the
   appointment in the EMR, and viewing the clinical note in the EMR are all easy to track
   and essentially serve as an electronic log for this process.

2. Enhanced Access in Sick Call clinic- Each day in DOC’s housing units, residents are seen
   by a nurse practitioner, physician’s assistant, or physician on their unit’s Sick Call clinic.
   Residents are placed on the sick call schedule in a variety of ways. One way, referenced
   above, is through the sick call request process. Patients may also be scheduled by the urgent
   care provider (for example, a blood pressure check after a patient is seen in urgent care for
   a high blood pressure reading). Chronic care providers can also place patients on the sick
   call schedule for similar, simple follow up needs. The sick call providers also receive all
   abnormal intake lab results and see patients to discuss and treat a positive result, such as
   for chlamydia or a syphilis infection. Lastly, sick call providers are also going out onto the
   tiers and seeing if there are residents not on the schedule who need to be seen that day. This
   enhancement enables those who may not have filled out a sick call slip, or those who may
   not want to discuss their COVID-19 status or other concerns in a public setting, to be seen
   by a provider in the sick call clinic that day. On any given day, more patients may be seen
   in the Sick Call clinic than were on the original roster. The sick call process can be tracked
   in the EMR. This enhancement commenced on 04/13/2020.

3. Urgent Care Clinic - Residents are instructed in the Inmate Reception Center, the Intake
   Housing Unit and on all housing units that they can bring more urgent health concerns
   (including a wide range of symptoms that could be consistent with COVID) to a DOC
   officer’s attention and be seen in at the DOC’s Urgent Care Clinic, the same day of their
   complaint. Once alerted of a resident’s complaint, DOC’s correctional officers call
   medical staff who instruct the officers to bring the resident directly to the Urgent Care
   Clinic to be seen. Resident visits to the Urgent Care Clinic are documented in their EMR
   notes.

4. Chronic Care Clinic- Residents receive a comprehensive medical assessment during their
   initial intake screening. Those who present with a chronic medical condition are assessed,
   treated then scheduled for a follow-up appointment in the Chronic Care Clinic. The follow
   up appointments are usually scheduled 30 days out, but can be scheduled sooner, if
   necessary. Based on the stability of their condition, resident will have follow-up care
   appointments at either 30, 60 or 90 day intervals (or sooner as needed). These
   appointments are tracked in the EMR. If a patient presenting for a Chronic Care Clinic
   appointment exhibits COVID-19 related symptoms (e.g, as detected by vital signs), they
   will be placed under investigation for COVID – 19.

5. Quarantine Housing Unit monitoring: Residents on the quarantine unit are seen twice
   daily by Unity’s nursing staff. On their rounds on the quarantines housing units, nurses
   assess residents’ vital signs and ask the residents if they have any COVID-19 symptoms or
   other concerns. These visits are noted in the EMR. As an enhancement designed to help
   pick up COVID-19 positive patients quickly, when nurses note any abnormal vital signs or
   have a resident complain of symptoms, the nurses immediately call a provider (NP, PA or
   MD) and the resident is seen (and generally swabbed) within two hours. Regular Sick Call
   clinic also occurs on all housing units under quarantine. Patients seen in sick call clinic that
   day may exceed the initial roster of patients scheduled if nurses note abnormalities in vital
   signs or want residents to be quickly seen given their complaints. This enhancement to care
   commenced 03/26/2020 with the first quarantine unit.

6. Medical Emergencies- When a resident has an acute medical emergency, DOC’s
   correctional officers call Unity’s Urgent Care Provider and a code is called to that Unit.
   The Medical Emergency Response Team promptly response to the call to assess the
   resident. If the resident requires treatment beyond what can be provided at DOC, 911 is
   called and DC Fire and Emergency Medical Services arrive to assess the need for the
   resident to be transferred to a higher level of care. Medical emergencies can be tracked
   through a resident’s EMR.
EXHIBIT 5
EXHIBIT 6
                                                 UNITY HEALTH CARE, INC.
     DEPARTMENT:                                    TITLE:                          Nrsng Protocol:
                                                                                    Triage
     CENTRAL DETENTION FACILITY                      Sick Call Triage               PAGE:
     AND CORRECTIONAL TREATMENT                                                     1 of 1
     FACILITIES HEALTH SERVICES
     DIVISION
     REVIEWED BY:                                    EFFECTIVE DATE:                DATE REVISED:

                                                     May 05,2020

     APPROVED BY MEDICAL DIRECTOR:




PURPOSE:            To establish and maintain a guidance for triage of sick call slips as part of the Sick
                    Call process at the DC Department of Corrections.

DEFINITION:         The process of determining the priority of patients' treatments based on the
                    severity of their condition or likelihood of recovery with and without treatment.


PROCEDURE:

Upon review of th£?sick'call slips, using clinical judgement, determine the triage level

1. .Level 1- Emergency/Urgent Care
       Chest pain
       Withdrawal Symptoms
       Respiratory Symptoms (shortness of breath, hyperventilation, respiratory depression)
       Syncope (passed out, confusion, "blackout,"
       Seizure activity
       Positive TSTITB Exposure
       Severe injury
       Severe abdominal pain
       Severe dehydration
       COVID symptoms (headache, GI symptoms, SOB, cough, fever)
       Suicidal Ideation/Gestures/Attempt

2.    Level 2 - Sick Call (schedule appointment)
         Mild cold symptoms
         Minor injuries
         Rx refill requests
         Mild-Moderate Pain (1-6/10 pain scale)
         Well ness Checks
         Dietary Requests
         STD Testing
         Blood Pressure Check
         Specialty requests (Ophthalmology, podiatry, dermatology)




          Nursing Sick Call Triage Protocol                                                                  . 1
EXHIBIT 7
              D.C. Department of Corrections

Office of the Director

                            Open Letter to All Employees
                           From Director Quincy L. Booth
                            DOC-OL20-09: April 27, 2020
        (Mandatory Training: IR Thermometer and Personal Protective Equipment)

In these unprecedented times, DOC appreciates your ongoing dedication, professionalism
and support of the agency’s critical mission. The safety and security of staff, residents
and contractors is our top priority.

As we work together to respond to the COVID-19 public health emergency, we need to
constantly emphasize the importance of personal protective equipment (PPE). That is
why we are providing masks and gloves to everyone entering our facilities and requiring
they be worn at all times. Staff assigned to transportation and the quarantine and isolation
units will be provided specific PPE for use in those areas. It is imperative that all staff
understand how to properly use, don, doff, and dispose of their PPE.

I want to thank the Center for Professional Development and Learning team for creating
the required training module, “Wearing Personal Protective Equipment,” through the
Bridge Learning Management System. This training is mandatory for all DOC staff.

Please take the necessary time to complete the training. If you are completing the training
during your shift, you must get your supervisor’s approval prior to completing the course
during your shift.

Please see the attached instructions on how to navigate the system. It is critical that
everyone take this course and I ask for your cooperation. If you have any questions or
concerns, please contact Dr. Lynnita Thomas at Lynnita.thomas@dc.gov.

All DOC staff must complete the training by Monday, May 4, 2020. If you do not
attend, your supervisor and division Deputy Director will be notified by the online
system.




    The D.C. Department of Corrections’ vision is to be a benchmark correction agency. To become
   benchmark agency, we will serve with pride, passion and professionalism in caring for human lives.
Please continue to practice health and safety precautions that will help us keep our DOC
facilities, staff, and residents safe and healthy. Follow the guidance below on how to
reduce your risk of infection and slow its spread.

   •   Practice social distancing by staying at least six feet away from other people.
   •   Thoroughly wash your hands for at least 20 seconds multiple times a day.
   •   Avoid close contact with people who are sick.
   •   Avoid touching your eyes, nose, and mouth.
   •   Sanitize your equipment.
   •   Follow the safety protocols in place at each of the DOC facilities.
   •   If you are sick, contact your healthcare provider and request sick leave through
       your supervisor.

Thank you for your continued commitment to serving our city and our neighbors.

For more information about COVID-19, visit:
https://coronavirus.dc.gov/
https://dchealth.dc.gov/coronavirus
https://cdc.gov/coronavirus/2019- ncov/index.html
https://travel.state.gov/content/travel/en/traveladvisories/traveladvisories.html/


 PLEASE READ AT ALL ROLL CALLS FOR SEVEN (7) CONSECUTIVE DAYS

             AND POST ON ALL APPROPRIATE BULLETIN BOARDS




    The D.C. Department of Corrections’ vision is to be a benchmark correction agency. To become
   benchmark agency, we will serve with pride, passion and professionalism in caring for human lives.
EXHIBIT 8
“Wearing Personal Protection Equipment” On-Line Training for DOC Staff
                               Video links
Infrared Thermometer

https://youtu.be/UrMoK9CD4f0



Face Mask Use

https://youtu.be/JwPWdkbyizw



Donning and Doffing PPE

https://youtu.be/quwzg7Vixsw
EXHIBIT 9
Wearing Personal Protective
   Equipment Training




 The DC Department of Corrections takes the safety and well-being of
staff, residents, visitors, volunteers and contractors extremely serious.

    This presentation offers information about our efforts to maintain safety!
                          Objectives
    This presentation will provide:

    Staff training on the use of infrared thermometers
     & responding to inaccurate readings.

    Basic Personal Protective Equipment (PPE) training
     for staff who will train other staff and staff who
     will wear PPE.

    A review of the proper way to don, doff and
     discard PPE.

    Information on the importance of social distancing
     in the DOC.
                        COVID-19
What we know about COVID-19:
 Coronavirus (COVID-19) is an illness
  caused by a virus that can spread from
  person to person via respiratory droplets
  among close contacts.

 The virus that causes COVID-19 is a new
  coronavirus that has spread throughout
  the world.

 COVID-19 symptoms can range from
  mild (or no symptoms) to severe illness.
            Preliminary Screening
Any person entering the Central Detention Facility (CDF) and/or the Correctional
Treatment Facility (CTF) will be required to:

 Allow medical staff to conduct a body temperature screening. Using Enhanced
  Body Temperature screening equipment (infrared technology) to measure
  temperature at a distance using a forward looking infrared camera.

 After an individual enters the building, they may be asked to pause for a few
  seconds for a screening. Each individual will be required to take off hats, face
  coverings and/or glasses.

If an individual has an elevated temperature reading of 100.4°F (38°C) or higher,
they will be asked to step aside for a secondary temperature screening. If the
secondary screening confirms an elevated temperature, the individual will be
referred to their primary health care provider and asked to leave the CDF and/or
CTF.

In the next slide, we will provide you with an overview of the type of Infrared No
Touch Thermometer medical staff will be using.
          Infrared Thermometer Use
In this video, an overview is provided describing the type
of Infrared No Touch Thermometer medical staff will be
using to conduct preliminary screenings at the CDF/CTF:

 Remove the protective cap from the thermometer.
 Press the power button to turn it on.
 Hold the thermometer steady for accurate reading.
 Make sure any hair, dirt, or sweat is clean and clear from the forehead.
 Position the thermometer between the eyebrows (up to 2 inches from forehead)
 Press the temperature button to begin.
 Once taken, the reading will show a green, yellow, or red light.
 The thermometer will beep 10 times when the temperature is 99.4 degrees or
  above.
 When you are done using the thermometer, press the power button to turn it off.
  (It will automatically power down after 60 seconds without use).
What type of PPE will be issued?
Upon entry into the CDF/CTF, individuals will be provided with Personal Protective
Equipment (PPE).
          When is PPE Necessary?
DOC staff and resident are required to wear a mask and gloves at all times to help
stop the spread of the COVID-19.



  Staff assigned to work in isolation units shall wear PPE for the duration of
   being physically present in the identified isolation housing units.

  PPE should be worn by individuals transporting residents who are under
   investigation for (suspected or possible exposure) or confirmed with COVID-
   19 within a facility.
                       Wash Your Hands?
          First things first, all staff and residents are required to follow the Center
          for Disease Control's guidelines:


• Clean and disinfect frequently
touched surfaces.

• Wash your hands often with
soap and water for at least 20
seconds, or use an alcohol-based
hand sanitizer that contains at
least 60% alcohol.
                         Face Mask Use
All DOC staff and residents are required to wear a face mask while inside any DOC
facility. The use of face masks is crucial for medical staff and other people who are
taking care of someone infected with COVID-19 in close settings.
      Wearing Gloves and Gowns
Gloves should be worn when in direct contact of patients who are under investigation
for (suspected or possible exposure) or confirmed with COVID-19 within our facility.

Gloves should be changed between patients and hand hygiene performed
before and after use. See instructions below:
  Proper Way to Don and Doff PPE
Take a moment and review the steps showing
you the proper way to Don (put on) and Doff
              (take off) PPE...
                  Disposal of used PPE
Once you have properly doffed your PPE, proper disposal of all used PPE is very
important. At identified locations within the CDF and CTF, waste cans will be placed
to receive used PPE items.

Locations will be identified with clear signs stating: "For PPE   usage only".


                                               Here
                                      Inside
                              Place
  Importance of Social Distancing at DOC

Social distancing at DOC:
  Social distancing, also
     called “physical
   distancing,” means
 keeping space between
yourself and others while
 inside the CDF and CTF.
    Importance of Social Distancing at DOC
To practice social or physical distancing in the DOC, we have
implemented the below:

 ODRs: the ODR floor where a table is placed will be marked with an X to
  indicate the inability to use. Tables will be spread apart with one chair at each.

 Pool room: signage will be posted stating "no more than 2 persons with a
  reminder to maintain 6ft distance from each other".

 Staff Entrances signage will be posted encouraging social distance.

 Housing Units- an X will be marked on the telephone and seated area to
  indicate the inability to use.

 IRC- the seating area will be marked with an X to indicate the inability to use.
  Signage will be posted "please practice social distancing...”

 Roll Call- an X will be placed on the CTF gym floor and CDF outdoor recreation
  yard to encourage social distancing.
                  Stay Safe!
Quincy L. Booth
   Director
EXHIBIT 10
EXHIBIT 12